                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH S. FEDORCHAK,                       :   CIVIL ACTION NO. 1:17-CV-2280
                                           :
                   Plaintiff               :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
COMMISSIONER OF SOCIAL                     :
SECURITY,                                  :
                                           :
                   Defendant               :

                                      ORDER

      AND NOW, this 6th day of February, 2019, upon consideration of

plaintiff’s concurred motion (Doc. 19) to withdraw complaint and dismiss this

action without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2), it is

hereby ORDERED that the motion (Doc. 19) is GRANTED and plaintiff’s complaint

(Doc. 1) is DISMISSED without prejudice.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
